MEMORANDUM **
Hilda Sandoval-Reyes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily dismissing her appeal from an immigration judge’s order denying cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s decision to summarily *637dismiss an appeal for failure to file a brief. See Singh v. Gonzales, 416 F.3d 1006,1009 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA summarily dismissed Sandoval-Reyes’ appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i). Sandoval-Reyes does not raise the issue of summary dismissal in her opening brief, and so has waived any challenge to the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Sandoval-Reyes’ challenge to the underlying denial of cancellation of removal is not properly before this court because Sandoval-Reyes failed to exhaust that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.